DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss et al. (6,408,699).

	With respect to claim 1, Moss et al. teaches a method for estimating a flow velocity of a multi-phase flow in a pipe, comprising: injecting bubbles (i.e. insofar as how or what injects bubbles, the injected fluid 107 injects bubbles 106 capable of) having a diameter of 50 μm or less (insofar as how injecting bubbles structurally creates diameters of 50 μm or less) into a multi-phase flow (107) through a pipe (Fig. 1); generating, by a first transducer (101), a first ultrasonic 

	With respect to claims 2 and 15, Moss et al. teaches the method/system wherein the second receiver (104) has substantially the same alignment relative to the second transducer (102) as the alignment of the first receiver (103) relative to the first transducer (101).

	With respect to claims 3 and 16, Moss et al. teaches the method/system wherein the first filter (13) comprises at least one of a band-pass filter (i.e. a dual ban pass filter, as seen in Fig. 1).

	With respect to claims 4 and 17, Moss et al. teaches the method/system wherein the first filter (13) is configured for exclusion of at least signals having a frequency f2 (from 102), C2f2 (i.e. unwanted noise frequencies), and f1 (from 101) from the first filtered signal (filtered via 11).

	With respect to claims 5 and 18, Moss et al. teaches the method/system wherein C1f1 is capable of comprising a harmonic frequency of f1 or a sub- harmonic frequency of f1 as C1f1 as these 

	With respect to claim 7, Moss et al. teaches the method wherein the multi-phase flow comprises a liquid phase and gas bubbles and solid particles (Col. 1 lines 59-65).

	With respect to claim 8, Moss et al. teaches the method wherein f1 comprises a frequency between 100 kHz and 10 MHz, or wherein f2 comprises a frequency between 100 kHz and 10 MHz (i.e. 500 and 640 kHz falls within the claimed ranges, Col. 4 lines 27-30).

With respect to claim 9, Moss et al. teaches all that is claimed in the above rejection of claim 1 but remains silent regarding wherein a magnitude of f1-f2 is 0.01% to 50% of a magnitude of f1 (as the difference between 640 and 500 is approximately 22% of 640, thereby falling within the claimed range).

	With respect to claim 14, Moss et al. teaches a system for estimating a flow velocity of a multi-phase flow in a pipe, comprising: a microbubble gemerator (i.e. as flow generator indirectly taught for injecting the flowing fluid that creates bubbles within the pipe) to a port in a pipe (Fig. 1); a first transducer (101) mounted on an exterior of the pipe (as seen in Fig. 1), the first transducer (101) configured to generate a first ultrasonic signal having a frequency f1 (TxHI) suitable for excitation of at least a portion of the injected bubbles (Col. 1 lines 59-65); a first receiver (103) mounted on the exterior of the pipe (as seen in Fig. 1); a second transducer (102) mounted on the exterior of the pipe at a separation distance (as seen in Fig. 1) from the first .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (6,408,699).

	With respect to claim 6, Moss et al. teaches all that is claimed in the above rejection of claim 1 but remains silent regarding a) wherein the first filtered signal comprises a plurality of harmonic frequencies of f1, a plurality of sub-harmonic frequencies of f1, or a combination thereof; b) wherein the first filtered signal comprises a plurality of harmonic frequencies of f2, a plurality of sub-harmonic frequencies of f2, or a combination thereof; or c) a combination of a) and b). 
	However because Moss et al. teaches all the claimed structure for producing and filtering the claimed signals, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first filtered signal comprises a plurality of harmonic frequencies of f1, a plurality of sub-harmonic frequencies of f1, or a combination thereof; b) wherein the first filtered signal comprises a plurality of harmonic frequencies of f2, a plurality of sub-harmonic frequencies of f2, or a combination thereof; or c) a combination of a) and b), since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


	With respect to claim 10, Moss et al. teaches all that is claimed in the above rejection of claim 1 but remains silent regarding wherein f1 is the same as f2.
However because Moss et al. teaches all the claimed structure for producing and filtering the claimed signals, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have f1 the same as f2, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Such a modification improves the success of detecting a flow velocity by configuring the signals to ensure accurate detection of the injected bubbles flowing within the pipe.

Claims 11-13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (6,408,699) in view of Berkcan et al. (2015/0122049).

	With respect to claims 11 and 19, Moss et al. teaches all that is claimed in the above rejection of claims 1 and 14 but remains silent regarding wherein cross-correlation of the first filtered signal and the second filtered signal comprises: dividing the first filtered signal into a first plurality of time windows and dividing the second filtered signal into a second plurality of time windows; and cross-correlating one or more time windows from the first plurality of time windows with one or more corresponding time windows from the second plurality of time windows to generate a series of estimated flow velocities.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Moss et al. to include the specifics of the cross-correlations as taught by Berkcan et al. because Berkcan et al. teaches such a modification increases the accuracy of Moss et al. by allowing different factors to be accounted for [0002] when determining a velocity flow.

	With respect to claims 12 and 20, Moss et al. teaches all that is claimed in the above rejection of claims 11 and 19 but remains silent regarding wherein at least one time window from the first plurality of time windows overlaps in time with at least a second time window from the first plurality of time windows.
However because Moss et al. as modified by Berkcan teaches all the claimed structure for determining the specifics of the cross-correlation and time windows, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have at least one time window from the first plurality of time windows overlaps in time with at least a second time window from the first plurality of time windows, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


	With respect to claim 13, Moss et al. teaches all that is claimed in the above rejection of claim 11 but remains silent regarding wherein dividing locations in the second plurality of time windows are offset from dividing locations in the first plurality of time windows.
However because Moss et al. as modified by Berkcan teaches all the claimed structure for determining the specifics of the cross-correlation and time windows, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have dividing locations in the second plurality of time windows are offset from dividing locations in the first plurality of time windows, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Such a modification improves the success of detecting a flow velocity by configuring the times windows properly to ensure accurate detection of the injected bubbles flowing within the pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853